      Case 7:18-cv-00416-KMK-LMS Document 53 Filed 01/07/20 Page 1 of 1



                             -
          THE LAW OFFICE OF JAY KENNETH MARGOLIS, P.C.
                                                                MEMO ENDORSr•JL
                           202 Mamaroneck Avenue, Suite 500
                              White Plains, New York 10601
                        Phone (914) 328-6900   Fax (914) 328-7639
                                 Email jay_margolis@yahoo.com

                                                       January 7, 2020

Honorable Justice Kenneth M. Karas
United States District Court
United States Courthouse
300 Quarropas Street
White Plains, New York 10601

       RE: Bateman v The Permanent Mission
       Case No. 18-cv-416 (KMK) (LMS)

Dear Honorable Justice Karas:

        The above matter is scheduled for a pre-motion conference on January 9, 2020 at 10:30 /)
am. Unfortunately my family lost one of our oldest friends and as such her funeral is on January
9, 2020 in Paramus , New Jersey. Upon learning of this loss I was able to contact Susan Mahon
counsel for The Mission. Ms. Mahon graciously agreed to adjourn this matter and is available
next Monday, Tuesday and or Wednesday, as am I. I called Mr. Timothy Gallagher , counsel for
Hilt Construction and was unable to reach him though a message was left as to my issue. Lastly
called Courtroom Deputy Dawn Bordes and left a message as to my need for an application for
adjournment. I write this letter so as to not inconvenience the court or parties any further and
appreciate the court's consideration. I am trial counsel to Lever & Ecker, PLLC, attorneys for
Mr. Bateman and am most familiar with the issue to be discussed at the aforementioned
conference. This is my first request for an extension of this conference.

       I thank the court in advance.


                                               Very truly yours,


                                                          /s/
